                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40            Desc
                                                                                             Main Document    Page 1 of 34



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                    LOS ANGELES DIVISION
                                                                 11
SMILEY WANG-EKVALL, LLP




                                                                    In re                                     Case No. 2:20-bk-21022-BR
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                    GIRARDI KEESE,                            Chapter 7
                                                                 13
                                                                                                              MOTION FOR ORDER APPROVING
                                                                 14                                           COMPROMISE WITH ENGSTROM,
                                                                                                              LIPSCOMB & LACK REGARDING
                                                                 15                                           DISTRIBUTION OF SETTLEMENT
                                                                                                              FUNDS PURSUANT TO FEDERAL RULE
                                                                 16                                           OF BANKRUPTCY PROCEDURE 9019;
                                                                                                              MEMORANDUM OF POINTS AND
                                                                 17                               Debtor.     AUTHORITIES; DECLARATION OF
                                                                                                              ELISSA D. MILLER IN SUPPORT
                                                                 18
                                                                                                              [No Hearing Required Pursuant to
                                                                 19                                           Local Bankruptcy Rule 9013-11(o)]

                                                                 20

                                                                 21

                                                                 22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 23           Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate (the "Estate") of
                                                                 24 Girardi Keese (the "Trustee"), submits this Motion for Order Authorizing Compromise of

                                                                 25 Controversy with Engstrom, Lipscomb & Lack Regarding Distribution of Settlement Funds

                                                                 26 Pursuant to Federal Rule of Bankruptcy Procedure 9019 (the "Motion"). In support of the

                                                                 27 Motion, the Trustee submits the following memorandum of points and authorities and the

                                                                 28 attached Declaration of Elissa D. Miller.


                                                                      2856075.3                                       1                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40              Desc
                                                                                             Main Document    Page 2 of 34



                                                                  1 I.        INTRODUCTION

                                                                  2           This Motion requests approval of a compromise between the Debtor and the

                                                                  3 David R. Lira, an attorney formerly practicing with the Debtor, and Mr. Lira's new firm

                                                                  4 regarding the allocation of certain contingency fees. The Debtor acted as plaintiff's

                                                                  5 counsel in two separate litigation matters until Mr. Lira left the Debtor in June of 2020.

                                                                  6 The clients elected to have Mr. Lira and his new firm represent them and the matters

                                                                  7 were transferred to Mr. Lira's new firm. The Debtor filed liens in both cases. Mr. Lira

                                                                  8 subsequently negotiated settlements in both matters.

                                                                  9           The compromise contemplated by this Motion relates only to the agreement

                                                                 10 between the Trustee and Mr. Lira's firm regarding the equitable allocation of the

                                                                 11 contingency fees earned in the two litigation matters. The compromise will yield a total of
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 $237,293.58 to the Estate, and the Trustee believes the compromise is fair and equitable
                               Costa Mesa, California 92626




                                                                 13 and in the best interest of the Estate.

                                                                 14

                                                                 15 II.       BACKGROUND

                                                                 16           A.    The Debtor's Bankruptcy Case
                                                                 17           The Debtor is a plaintiff's law firm based in Los Angeles, California. On
                                                                 18 December 18, 2020, petitioning creditors Jill O'Callahan, as successor in interest to

                                                                 19 James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio,

                                                                 20 and Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary

                                                                 21 chapter 7 bankruptcy petition against the Debtor.1 On December 24, 2020, the

                                                                 22 Petitioning Creditors filed a Motion for Appointment of Interim Trustee Pursuant to 11

                                                                 23 U.S.C. § 303(g) [Docket No. 12]. The Court entered an order granting the motion on

                                                                 24 January 5, 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the

                                                                 25 interim trustee [Docket No. 50].

                                                                 26
                                                                      1
                                                                          The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition
                                                                 27
                                                                    against Thomas V. Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-
                                                                 28 21020-BR.


                                                                      2856075.3                                     2                                        MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40            Desc
                                                                                             Main Document    Page 3 of 34



                                                                  1           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court

                                                                  2 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                  3 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                  4 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                  5 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                  6 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor

                                                                  7 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the

                                                                  8 Debtor's case [Docket No. 71].

                                                                  9           David R. Lira ("Lira"), an attorney formerly practicing with Girardi Keese (the

                                                                 10 "Debtor"), was the attorney primarily responsible for several cases that were being

                                                                 11 prosecuted by the Debtor. In June of 2020, Lira left the Debtor and initially joined
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Johnston & Hutchison, LLP, and subsequently joined Engstrom, Lipscomb & Lack
                               Costa Mesa, California 92626




                                                                 13 ("ELL").

                                                                 14           The Debtor was lead counsel in a case pending in San Bernardino County

                                                                 15 Superior Court entitled Paredes v. Honda Motor Co. Ltd., et al, Case No. CIVDS1831537

                                                                 16 (the "Paredes Case") and a case pending Riverside County Superior Court entitled

                                                                 17 Thompson v. Troy Lee Designs, LLC, Case No. RIC1810760 (the "Thompson Case").

                                                                 18 On June 17, 2020, the Debtor substituted out and Lira's new firm substituted in as

                                                                 19 counsel in both the Paredes Case and the Thompson Case. Both cases were

                                                                 20 contingency fee cases.

                                                                 21           On July 27, 2020, the Debtor filed a Notice of Lien for Attorneys' Fees and Costs in

                                                                 22 the Paredes Case (the "Paredes Lien"), and on July 8, 2020, the Debtor filed a Notice of

                                                                 23 Lien for Attorneys' Fees and Costs in the Thompson Case (the "Thompson Lien"). Each

                                                                 24 lien was based on principles of quantum meruit for work performed prior to the

                                                                 25 substitution.

                                                                 26           Lira recently settled both the Paredes Case and the Thompson Case. The

                                                                 27 compromise which is the subject of this Motion, resolves how to allocate ELL's share of

                                                                 28 the contingency fees between ELL and the Debtor in order to compensate the Debtor for


                                                                      2856075.3                                      3                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40         Desc
                                                                                             Main Document    Page 4 of 34



                                                                  1 its role in both cases. The settlements, which are subject to Bankruptcy Court approval,

                                                                  2 are described below.

                                                                  3           B.    The Paredes Settlement Agreement

                                                                  4           The Trustee and ELL have reached an agreement with respect to the release of

                                                                  5 the Debtor's Paredes Lien and the allocation of ELL's portion of the contingency fee (the

                                                                  6 "Paredes Agreement"). The salient terms of the Paredes Agreement are as follows:

                                                                  7           1.    Based on the confidential settlement amount, the contingency fee due to

                                                                  8 ELL is $102,000.00. The Paredes Agreement provides that ELL's share of the

                                                                  9 contingency fee shall be allocated $30,600.00 to the Trustee, on behalf of the Estate

                                                                 10 (30%), and $71,400.00 (70%) to ELL.

                                                                 11           2.    As reimbursement for costs and expenses advanced in connection with the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Paredes Case, the Estate will receive $31,807.90 and ELL will receive $9,041.53.
                               Costa Mesa, California 92626




                                                                 13           3.    The Debtor's Paredes Lien shall be deemed released concurrently with the

                                                                 14 Trustee's receipt in good certified funds of the fees allocated to the Estate in the amount

                                                                 15 of $30,600.00 and reimbursement of costs to the Estate in the amount of $31,807.90, for

                                                                 16 a total sum of $62,407.90.

                                                                 17           A copy of the Paredes Agreement, which fully sets out the terms of the settlement,

                                                                 18 is attached hereto as Exhibit "1."

                                                                 19           C.    The Thompson Settlement Agreement

                                                                 20           The Trustee and ELL have reached an agreement with respect to the release of

                                                                 21 the Debtor's Thompson Lien and the allocation of ELL's portion of the Contingency Fee

                                                                 22 (the "Thompson Agreement"). The salient terms of the Thompson Agreement are as

                                                                 23 follows:

                                                                 24           1.    Based on the confidential settlement amount, the Contingency Fee due to

                                                                 25 ELL is $360,000.00. The Thompson Agreement provides that ELL's share of the

                                                                 26 Contingency Fee shall be allocated $126,000.00 to the Trustee (35%), on behalf of the

                                                                 27 Estate, and $234,000.00 (65%) to ELL.

                                                                 28


                                                                      2856075.3                                    4                                     MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40            Desc
                                                                                             Main Document    Page 5 of 34



                                                                  1           2.    The Estate will receive $48,885.68 as reimbursement for costs advanced in

                                                                  2 connection with the Case, and ELL will receive $21,411.25.

                                                                  3           3.    The Thompson Lien shall be deemed released concurrently with the

                                                                  4 Trustee's receipt in good certified funds of the fees allocated to the Estate in the amount

                                                                  5 of $126,000.00 and reimbursement of costs to the Estate in the amount of $48,885.68,

                                                                  6 for a total sum of $174,885.68.

                                                                  7           A copy of the Thompson Agreement, which fully sets out the terms of the

                                                                  8 settlement, is attached hereto as Exhibit "2."

                                                                  9

                                                                 10 III.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                 11           A.    The Court Can Approve the Settlement Agreements
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           Federal Rule of Bankruptcy Procedure ("FRBP") 9019(a) provides, in part, that a
                               Costa Mesa, California 92626




                                                                 13 court may approve a compromise per motion by the trustee and after a hearing on notice

                                                                 14 to the debtor, all creditors, and all interested parties. The standard to be applied to the

                                                                 15 approval of a settlement includes the probability of success of any litigation, the

                                                                 16 difficulties in collection on a judgment, the complexity of the matter, the expense,

                                                                 17 inconvenience or delay occasioned by resolution through litigation, and interests of

                                                                 18 creditors, and the reasonableness of the compromise. In re A & C Properties, 784 F.2d

                                                                 19 1377, 1380-81 (9th Cir. 1986).

                                                                 20           "The bankruptcy court has great latitude in approving compromising agreements."

                                                                 21 See id. In approving a settlement agreement, the court must find that it is fair and

                                                                 22 equitable and the product of good-faith negotiations. See id. Generally speaking, the

                                                                 23 court may defer to the business judgment of the debtor-in-possession or trustee in

                                                                 24 deciding whether to settle a matter. See In re Mickey Thompson Entertainment Group,

                                                                 25 Inc., 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003). The court need not conclude that the

                                                                 26 proposed settlement is the best possible compromise, but only that the settlement is

                                                                 27 "within the reasonable range of litigation possibilities." See In re World Health

                                                                 28 Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). Similarly, the court need not,


                                                                      2856075.3                                      5                                     MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40          Desc
                                                                                             Main Document    Page 6 of 34



                                                                  1 and should not conduct a "mini-trial" on the compromised claims but simply determine

                                                                  2 that disputes related to those claims exist. See In re Schmitt, 215 B.R. 417, 423 (B.A.P.

                                                                  3 9th Cir. 1997) ("When assessing a compromise, courts need not rule upon disputed facts

                                                                  4 and questions of law, but rather only canvass the issues. A mini-trial on the merits is not

                                                                  5 required."); see also, In re Hermitage Inn, Inc., 66 B.R. 71, 72 (Bankr. D. Colo. 1986)

                                                                  6 ("[T]he court's assessment does not require resolution of the issues, but only their

                                                                  7 identification, so that the reasonableness of the settlement may be evaluated."). It is

                                                                  8 enough that the court conclude the probability of success is uncertain. See, e.g., In re

                                                                  9 America West Airlines, Inc., 214 B.R. 382, 386 (Bankr. D. Ariz. 1997).

                                                                 10           B.    The Settlements are Fair and Reasonable

                                                                 11           The settlements are reasonable and in the best interest of the Debtor's Estate.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 The Estate will be allocated 30% of ELL's contingency fee in the Paredes Case and 35%
                               Costa Mesa, California 92626




                                                                 13 of ELL's contingency fee in the Thompson Case, or $30,600.00 and $126,000.00,

                                                                 14 respectively, for a total of $156,600.00. The Estate will also receive a total of $80,693.58

                                                                 15 as reimbursement for costs expended in both cases.

                                                                 16           This result benefits the Estate. The Paredes Case was filed in December 2018.
                                                                 17 Lira substituted in as new counsel in the Paredes Case in June of 2020 and subsequently

                                                                 18 negotiated a settlement of the case. In the Thompson Case, the Debtor was Thompson's

                                                                 19 counsel of record for approximately two years, until Lira substituted in as counsel in June

                                                                 20 of 2020. Subsequently, Lira negotiated a settlement of the case.

                                                                 21           The compromises between the Trustee and Lira involved several rounds of

                                                                 22 negotiations. The Trustee believes that the compromises are fair and reasonable for the

                                                                 23 reasons stated below.

                                                                 24           The Trustee negotiated these settlements to minimize the risks and costs

                                                                 25 associated with possible litigation if the parties were unable to arrive at an equitable

                                                                 26 resolution. In the absence of a consensual resolution, the Estate would have to litigate its

                                                                 27 quantum meruit claim for fees and costs. The litigation would be time consuming and

                                                                 28 would require a significant expenditure of the Estate's resources. The Trustee believes


                                                                      2856075.3                                     6                                      MOTION
                                                                Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40         Desc
                                                                                              Main Document    Page 7 of 34



                                                                  1 that the upside is marginal even if the Trustee were to be successful in the litigation.

                                                                  2 Moreover, no litigation is without risk. The Trustee evaluated the potential strengths and

                                                                  3 weaknesses of the Estate's position in the litigation and negotiated the settlement

                                                                  4 described in this Motion in an effort to maximize the return to creditors.

                                                                  5           The compromise was entered into in good faith and was negotiated at arm's

                                                                  6 length.

                                                                  7

                                                                  8 IV.       CONCLUSION

                                                                  9           For these reasons, the Trustee respectfully requests that the Court enter an order

                                                                 10 providing for the following relief:

                                                                 11           1.    Granting the Motion;
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           2.    Authorizing the Trustee to enter into the Paredes Agreement;
                               Costa Mesa, California 92626




                                                                 13           3.    Authorizing the Trustee to enter into the Thompson Agreement;

                                                                 14           4.    Approving the terms of the Paredes Agreement, a copy of which is attached

                                                                 15 hereto as Exhibit "1";

                                                                 16           5.    Approving the terms of the Thompson Agreement, a copy of which is

                                                                 17 attached hereto as Exhibit "2";

                                                                 18           6.    Authorizing the Trustee to execute any documents or take any actions

                                                                 19 reasonably necessary to effectuate the terms of the Paredes Agreement and the

                                                                 20 Thompson Agreement;

                                                                 21           7.    For such other relief as the Court may deem just and necessary.

                                                                 22

                                                                 23 DATED: February 16, 2021                 Respectfully submitted,

                                                                 24                                          SMILEY WANG-EKVALL, LLP
                                                                 25

                                                                 26                                          By:          /s/ Lei Lei Wang Ekvall
                                                                                                                   LEI LEI WANG EKVALL
                                                                 27                                                Attorneys for Elissa D. Miller,
                                                                                                                   Chapter 7 Trustee
                                                                 28


                                                                      2856075.3                                     7                                     MOTION
                                                                Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40           Desc
                                                                                              Main Document    Page 8 of 34



                                                                  1                              DECLARATION OF ELISSA D. MILLER

                                                                  2

                                                                  3           I, Elissa D. Miller, declare as follows:

                                                                  4           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi

                                                                  5 Keese. I am also a partner at the law firm SulmeyerKupetz. I know each of the following

                                                                  6 facts to be true of my own personal knowledge, except as otherwise stated and, if called

                                                                  7 as a witness, I could and would competently testify with respect thereto. I make this

                                                                  8 declaration in support of the Motion for Order Authorizing Compromise of Controversy

                                                                  9 with Engstrom, Lipscomb & Lack Regarding Distribution of Settlement Funds Pursuant to

                                                                 10 Federal Rule of Bankruptcy Procedure 9019 (the "Motion"). Unless otherwise defined in

                                                                 11 this declaration, all terms defined in the Motion are incorporated herein by this reference.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           2.     I am informed that David R. Lira ("Lira"), an attorney formerly practicing with
                               Costa Mesa, California 92626




                                                                 13 Girardi Keese (the "Debtor"), was the attorney primarily responsible for several cases that

                                                                 14 were being prosecuted by the Debtor. In June of 2020, Lira left the Debtor and initially

                                                                 15 joined Johnston & Hutchison, LLP, and subsequently joined Engstrom, Lipscomb & Lack

                                                                 16 ("ELL").

                                                                 17           3.     Based on a review of the relevant dockets, the Debtor was lead counsel in

                                                                 18 a case pending in San Bernardino County Superior Court entitled Paredes v. Honda

                                                                 19 Motor Co. Ltd., et al, Case No. CIVDS1831537 (the "Paredes Case") and a case pending

                                                                 20 Riverside County Superior Court entitled Thompson v. Troy Lee Designs, LLC, Case

                                                                 21 No. RIC1810760 (the "Thompson Case"). On June 17, 2020, the Debtor substituted out

                                                                 22 and Lira's new firm substituted in as counsel in both the Paredes Case and the

                                                                 23 Thompson Case. Both cases were contingency fee cases.

                                                                 24           4.     On July 27, 2020, the Debtor filed a Notice of Lien for Attorneys' Fees and

                                                                 25 Costs in the Paredes Case (the "Paredes Lien"), and on July 8, 2020, the Debtor filed a

                                                                 26 Notice of Lien for Attorneys' Fees and Costs in the Thompson Case (the "Thompson

                                                                 27 Lien"). Each lien was based on principles of quantum meruit for work performed prior to

                                                                 28 the substitution.


                                                                      2856075.3                                          8                                  MOTION
                                                                Case 2:20-bk-21022-BR      Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40            Desc
                                                                                            Main Document    Page 9 of 34



                                                                  1           5.   Lira informed me that he recently settled both the Paredes Case and the

                                                                  2 Thompson Case. The compromise which is the subject of the Motion, resolves how to

                                                                  3 allocate ELL's share of the contingency fees between ELL and the Debtor in order to

                                                                  4 compensate the Debtor for services rendered and costs advanced prior to it being

                                                                  5 substituted out. Copies of the Paredes Agreement and Thompson Agreement are

                                                                  6 attached hereto as Exhibits "1" and "2," respectively.

                                                                  7           6.   I believe the settlements are reasonable and in the best interest of the

                                                                  8 Debtor's Estate. The Estate will be allocated 30% of ELL's contingency fee in the

                                                                  9 Paredes Case and 35% of ELL's contingency fee in the Thompson Case, or $30,600.00

                                                                 10 and $126,000.00, respectively, for a total of $156,600.00. The Estate will also receive a

                                                                 11 total of $80,693.58 as reimbursement for costs expended in both cases. Lira and I
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 reached the compromises after several rounds of negotiations. I believe that the
                               Costa Mesa, California 92626




                                                                 13 compromises are fair and reasonable.

                                                                 14           7.   I negotiated these settlements to minimize the risks and costs associated

                                                                 15 with possible litigation if the parties were unable to arrive at an equitable resolution. In

                                                                 16 the absence of a consensual resolution, the Estate would have to litigate its quantum

                                                                 17 meruit claim for fees and costs. The litigation would be time consuming and would

                                                                 18 require a significant expenditure of the Estate's resources.

                                                                 19           8.   I believe that the upside may be marginal even if the Estate were to be

                                                                 20 successful in the litigation. Moreover, no litigation is without risk. I evaluated the

                                                                 21 potential strengths and weaknesses of the Estate's position in the litigation and

                                                                 22 negotiated the settlement described in the Motion in an effort to maximize the return to

                                                                 23 creditors. The compromise was entered into in good faith and was negotiated at arm's

                                                                 24 length.

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2856075.3                                     9                                        MOTION
                                                                Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40         Desc
                                                                                            Main Document     Page 10 of 34



                                                                  1           I declare under penalty of perjury under the laws of the United States of America

                                                                  2 that the foregoing is true and correct.
                                                                                               12                              Los Angeles, CA
                                                                  3           Executed on this ____ day of February, 2021, at _________________, California.

                                                                  4

                                                                  5
                                                                                                                    ELISSA D. MILLER
                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2856075.3                                    10                                     MOTION
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 11 of 34




                        EXHIBIT "1"
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                             Main Document     Page 12 of 34


                                     SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (“Agreement”) is entered into by and between
 ELISSA D. MILLER, solely in her capacity as trustee of the estate of Girardi Keese (the
 “Debtor”), ENGSTROM, LIPSCOMB & LACK ("ELL”), JOHNSTON & HUTCHISON, LLP
 ("J&H"), and POCRASS DE LOS REYES ("PDLR"). The Trustee, ELL, J&H, and PDLR may
 hereinafter be referred to individually as a “Party” and collectively as the “Parties.”

                                                RECITALS

         A.      On December 18, 2020 (the "Petition Date"), an involuntary chapter 7 bankruptcy
 petition was filed against the Girardi Keese (the "Debtor") commencing Case No. 2:20-bk-
 21022-BR in the U.S. Bankruptcy Court for the Central District of California (“Bankruptcy
 Court") . The Order for Relief was entered on January 13, 2021, and the Trustee was appointed
 and accepted her appointment.

         B.      Prior to the Petition Date, PDLR commenced an action in the San Bernardino
 County Superior Court on behalf of plaintiff Maria del Carmen Paredes Contreras ("Plaintiff")
 entitled Paredes v. Honda Motor Co. Ltd., et al, Case No. CIVDS1831537 (the "Case"). PDLR
 and the Plaintiff entered into an Attorney/Client Contingency Fee Agreement whereby PDLR
 would receive a percentage of the gross amount of any recovery obtained after the filing of the
 complaint (the "Contingency Fee").

         C.    In February 2018, PDLR associated the Debtor to act as lead counsel to prosecute
 the Case. PDLR and the Debtor agreed to a 40/60 split of the Contingency Fee, with PDLR
 receiving 40% and the Debtor receiving 60%. The Debtor was to advance all costs.

        D.      David R. Lira ("Lira") was the attorney primarily responsible at the Debtor for
 prosecuting the Case on the Plaintiff's behalf. In June of 2020, Lira left the Debtor and joined
 J&H. Plaintiff elected to have Lira and his new firm represent her.

         E.      After leaving the Debtor, Lira joined J&H. On June 17, 2020, the Debtor
 substituted out and J&H substituted in as counsel of record in the Case.

       F.     In December 2020, Lira joined ELL, and J&H and Lira entered into a separation
 agreement which sets out the terms of Lira's separation. J&H has waived any rights to
 compensation on account of the Case.

         G.      On July 27, 2020, the Debtor filed a Notice of Lien for Attorneys' Fees and Costs
 asserting a lien against any recovery in the Case based on principles of quantum meruit and for
 any costs expended by the Debtor (the "Debtor's Lien").

         H.     In December 2020, ELL settled the Case pursuant to a confidential settlement
 agreement. Based on the confidential settlement amount, the Contingency Fee is $170,000.00, to
 be split $68,000.00 to PDLR (40%) and $102,000.00 to ELL (60%).



        2855406.5                                 1


                                                                                    EXHIBIT "1," PAGE 11
Case 2:20-bk-21022-BR         Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                              Main Document     Page 13 of 34


        I.      The Trustee and ELL have reached an agreement with respect to the release of the
 Debtor's Lien and the allocation of ELL's portion of the Contingency Fee and for the
 reimbursement costs.

        NOW THEREFORE, in consideration of the foregoing recitals and the mutual covenants,
 conditions, promises, and agreements contained herein, and for other good and valuable
 consideration, the receipt of which is hereby acknowledged, the Parties agree as follows:

                                    ARTICLE 1
                        APPROVAL ORDER AND BINDING EFFECT

          1.1. Binding Effect. This Agreement shall become effective and binding only upon
 entry by the Bankruptcy Court of a final order approving the Agreement (the "Approval Order").
 The Approval Order is "final" after it is entered unless an appeal is timely filed and a stay
 pending appeal is obtained. In the event of a timely-filed appeal and stay, the order shall become
 final if and when the appeal is resolved in favor of the Trustee. In the event the stay pending
 appeal is lifted prior to the resolution of the appeal, the order shall become final upon the lifting
 of the stay pending appeal. The "Effective Date" of this Agreement shall be the first business
 day after the Approval Order becomes final.

         1.2. Court Approval. Upon execution of this Agreement by the Parties, the Trustee
 will promptly file a motion to approve this Agreement with the Bankruptcy Court. The Trustee
 shall use her best efforts to obtain the Bankruptcy Court's approval of the motion and this
 Agreement, and the Parties shall cooperate in this regard and in defending against an appeal of
 the Court's approval of the Motion.

        1.3. Termination of Agreement. In the event that this Agreement is not approved by
 the Bankruptcy Court with a final Approval Order, with the exception of Article I of this
 Agreement, this Agreement shall become null and void and of no force or effect.

                                        ARTICLE 2
                                   TERMS OF SETTLEMENT

        2.1. Allocation of ELL's Share of the Contingency Fee. ELL's share of the
 Contingency Fee shall be allocated $30,600.00 to the Trustee (30%), on behalf of the Estate, and
 $71,400.00 (70%) to ELL.

         2.2. Reimbursement of Costs. The Estate will receive $31,807.90 as reimbursement
 for costs advanced in connection with the Case. ELL will receive $9,041.53 as reimbursement
 for costs advanced in the Case.

        2.3. Withdrawal of Lien. The Debtor's Lien shall be deemed released concurrently
 with the Trustee's receipt in good certified funds of the fees allocated to the Estate in the amount
 of $30,600.00 and reimbursement of costs to the Estate in the amount of $31,807.90, for a total
 sum of $62,407.90.



        2855406.5                                 2


                                                                                     EXHIBIT "1," PAGE 12
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 14 of 34


                                    ARTICLE 3
                          REPRESENTATIONS AND WARRANTIES

        3.1. No Undisclosed Inducements. The Parties represent that they have entered into
 this Agreement in reliance on their own investigation and that no representations, warranties, or
 promises other than those set forth in this Agreement were made by the Parties or their agents,
 employees, or counsel to induce either Party to enter into this Agreement.

         3.2. Representation by Counsel. Each Party represents that he or she has obtained
 independent legal advice with respect to this Agreement, the subject matter of this Agreement,
 the facts referred to above, and any rights or asserted rights arising therefrom. The Parties
 acknowledge that they are executing this Agreement voluntarily, without any duress or undue
 influence.

         3.3. Authority to Execute Agreement. The Parties warrant and represent that they
 are authorized to execute this Agreement on behalf of the respective parties and in their
 respective capacities as indicated below, provided however that the Trustee’s execution of this
 Agreement is specifically subject to the approval of the Bankruptcy Court as provided for herein.

                                          ARTICLE 4
                                      RELEASE OF CLAIMS

         4.1. Release of Claims by the Trustee. Except as otherwise provided in this
 Agreement, and effective only upon (a) approval of the Agreement by the Bankruptcy Court, and
 (b) receipt of the Estate's allocation of the Contingency Fee and reimbursement of agreed-upon
 costs, the Trustee, for and on behalf of the Estate and her successors (collectively, the "Releasing
 Parties") shall release and discharge ELL from any and all claims, demands, controversies,
 actions, causes of action, suits, proceedings, obligations, liabilities, fines, penalties, costs,
 expenses, attorneys' fees, and damages of whatsoever character, nature, or kind, in law or in
 equity, whether known or unknown, fixed or contingent, and liquidated or unliquidated, relating
 to the Case.

         4.2. Release of Claims by ELL. Except as otherwise provided in this Agreement,
 ELL, for itself and its successors, assigns, grantees, and affiliates (collectively, "ELL's Releasing
 Parties"), shall release and discharge any and all claims or interests which ELL's Releasing
 Parties may now own or hold, or may have previously owned or held, or may in the future own
 or hold, against the Trustee and the Estate and their respective agents, attorneys, and employees
 from any and all claims, demands, controversies, actions, causes of action, suits, proceedings,
 obligations, liabilities, fines, penalties, costs, expenses, attorneys' fees, and damages of
 whatsoever character, nature, or kind, in law or in equity, whether known or unknown, fixed or
 contingent, and liquidated or unliquidated, which relate to the Case.

         4.3. Release of Claims by J&H and PDLR. Except as otherwise provided in this
 Agreement, J&H and PDLR, for themselves and their successors, assigns, grantees, and affiliates
 (collectively, the "Other Releasing Parties"), shall release and discharge any and all claims or
 interests which the Other Releasing Parties may now own or hold, or may have previously
 owned or held, or may in the future own or hold, against the Trustee and the Estate, and their

        2855406.5                                  3


                                                                                     EXHIBIT "1," PAGE 13
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 15 of 34


 respective agents, attorneys, and employees from any and all claims, demands, controversies,
 actions, causes of action, suits, proceedings, obligations, liabilities, fines, penalties, costs,
 expenses, attorneys' fees, and damages of whatsoever character, nature, or kind, in law or in
 equity, whether known or unknown, fixed or contingent, and liquidated or unliquidated, which
 relate to the Case.

        4.4.    Waiver of Section 1542. The Parties recognize, acknowledge, and waive the
 provisions of California Civil Code Section 1542 which provides:

                A general release does not extend to claims that the creditor or releasing
        party does not know or suspect to exist in his or her favor at the time of executing
        the release and that, if known by him or her, would have materially affected his or
        her settlement with the debtor or released party.

                In waiving the provisions of Section 1542 of the California Civil Code, the
        Parties acknowledge that they may hereafter discover facts in addition to or
        different than those which it now believes to be true with respect to the matters
        each has respectively released herein, but agree that they have taken that
        possibility into account in reaching this settlement, and the respective releases
        given herein shall remain in effect as full and complete releases notwithstanding
        the discovery or existence of such additional or different facts, as to which the
        Parties expressly assume the risk.

                                        ARTICLE 5
                                    GENERAL PROVISIONS

         5.1. Integration. This Agreement sets forth the entire agreement between the Parties
 with regard to the subject matter hereof and no change, modification, amendment, termination or
 discharge of this Agreement shall be binding unless made in writing and executed by each of the
 parties. All agreements, covenants, representations and warranties, express or implied, oral and
 written, of the parties with regard to the subject matter hereof, are contained in this Agreement
 and the documents referred to herein or implementing the provisions hereof. No other
 agreements, covenants, representations or warranties, express or implied, oral or written, have
 been made by any party to another party with respect to the subject matter of this Agreement.
 All prior and contemporaneous conversations, negotiations, possible and alleged agreements and
 representations, covenants and warranties with respect to the subject matter hereof are waived,
 merged herein, and superseded hereby and thereby.

         5.2. No Third-Party Beneficiaries. This Agreement is not for the benefit of any
 person who is not a party signatory to this Agreement or who is not specifically named as a
 beneficiary in this Agreement, and the provisions of this Agreement are not intended to affect the
 rights of any party or non-party against any person or entity who is not a party signatory to this
 Agreement or who is not specifically named as a beneficiary in this Agreement.

        5.3. Attorneys' Fees. With respect to any suit or proceeding involving the
 enforcement of this Agreement, including, but not limited to, instituting any action or proceeding

        2855406.5                                 4


                                                                                    EXHIBIT "1," PAGE 14
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 16 of 34


 to enforce any provisions of this Agreement, to prevent a breach of this Agreement, for damages
 by reason of any alleged breach of any provisions of this Agreement, or for a declaration of a
 Party's rights or obligations under this Agreement, the ultimate prevailing Party shall be entitled
 to recover from the losing Party or Parties, in addition to such other relief as may be granted,
 his/her reasonable attorneys' fees (other than the attorneys’ fees and costs to prepare this
 Agreement and seek Bankruptcy Court approval of this Agreement).

        5.4.    Survival. It is expressly understood and agreed by each of the Parties that
 nothing provided for in this Agreement is intended to nor does it release any claims arising out of
 breach of this Agreement, or any representations contained herein or made in connection
 herewith. All representations, warranties and covenants herein shall survive the execution of this
 Agreement.

         5.5. Further Documentation. Following the date hereof, the parties must take such
 action and execute and deliver such further documents as may be reasonably necessary or
 appropriate to effectuate the intention of this Agreement.

        5.6. Governing Law. This Agreement and the rights and obligations of the parties
 hereunder shall be construed, interpreted and enforced in accordance with the laws of the State of
 California.

        5.7.    Jurisdiction. In the event a dispute arises under this Agreement, the Bankruptcy
 Court shall have exclusive jurisdiction to interpret and enforce this Agreement.

         5.8. Interpretation. This Agreement shall be treated as jointly drafted and will not be
 construed against any Party as drafter. Furthermore, in the event of any ambiguity in or dispute
 regarding the interpretation of this Agreement, the interpretation will not be resolved by any rule
 of interpretation providing for interpretation against the Party who causes the uncertainty to exist
 or against the draftsperson.

         5.9.   Meaning of Pronouns and Effect of Headings. As used in the Agreement and
 attached exhibits, the masculine, feminine and/or neuter gender, in the singular or plural, shall be
 deemed to include the others whenever the text so requires. The captions and paragraph
 headings in the Agreement are inserted solely for convenience or reference and shall not restrict,
 limit or otherwise affect the meaning of the Agreement.

         5.10. Counterparts and Electronic Signatures. This Agreement may be executed in
 multiple counterpart copies, each of which shall be deemed an original, but all of which together
 shall constitute one agreement. A signature sent and received by facsimile or other electronic
 means shall constitute an original signature for purposes of this Agreement. An electronic
 signature shall constitute an original signature for purposes of this Agreement.

         5.11. Severability. In the event that any covenant, condition or other provision
 contained in this Agreement is held to be invalid, void or illegal by any court of competent
 jurisdiction, the same shall be deemed severable from the remainder of this Agreement and shall
 in no way affect, impair or invalidate any other covenant, condition or other provision contained
 herein, so long as such severance does not materially affect the consideration given or received
 herein or the general intent hereof. If such condition, covenant or other provision shall be
        2855406.5                                 5


                                                                                    EXHIBIT "1," PAGE 15
Case 2:20-bk-21022-BR         Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                              Main Document     Page 17 of 34


 deemed invalid due to its scope or breadth, such covenant, condition or other provision shall be
 deemed valid to the extent that the scope or breadth is permitted by law.

         5.12. Waiver. No breach of any provision herein can be waived unless in writing.
 Waiver of any one breach of any provision hereof shall not be deemed to be a waiver of any
 other breach of the same or any other provision hereof. No failure or delay on the part of any
 Party to exercise any right hereunder, nor any other indulgence of such Party, shall operate as a
 waiver of any other rights hereunder, nor shall any single exercise by any Party of any right
 hereunder preclude any other or further exercise thereof. The rights and remedies herein
 provided are cumulative and not exclusive of any right or remedies provided by law.

         5.13. Binding on Successors. This Agreement shall be binding upon and inure to the
 benefit of the successors, assigns, heirs, executors, administrators, etc. of each of the Parties,
 including but not limited to any successor trustee and the Debtor after the case is dismissed or
 closed.

        5.14. No Assignments or Delegation of Rights. Neither Party hereto has assigned or
 delegated any rights to any other party or person any of the rights or interests related to any claim
 which may be subject to the terms of this Agreement.

       5.15. Further Assurances. The Parties shall take all further acts and sign all further
 documents necessary or convenient to effectuate the purpose of this Agreement.

         5.16. Full Authority to Sign Agreement. Any individual signing on behalf of any
 Party hereto expressly represents and warrants to each other Party that he or she has full
 authority to do so and to bind such Party hereto and, in the case of the Trustee, to bind the Estate,
 subject only to approval of the Bankruptcy Court.

        5.17. Parties to Bear Own Costs. Each party shall be responsible for the payment of
 its own costs, attorneys’ fees, and all other expenses in connection with negotiation, preparation,
 execution, and approval of this Agreement.

         5.18. Recitals Acknowledged. The Recitals are true and correct to the best of the
 Parties’ knowledge, and hereby adopted by the Parties.

         5.19. Notices. Any notice by any Party to any other Party may be made by e-mail and
 delivered to the other Party at the address below until written notice of a different email address
 is given by the Party. Any payments to be made pursuant to this Agreement shall be deemed
 made only upon actual receipt.




        2855406.5                                 6


                                                                                     EXHIBIT "1," PAGE 16
Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                            Main Document     Page 18 of 34


          To the Trustee:

          Elissa D. Miller, Bankruptcy Trustee for Girardi Keese
          c/o SulmeyerKupetz
          333 S Grand Avenue, Suite 3400
          Los Angeles, CA 90071
          emiller@sulmeyerlaw.com

          with copies to:

          Lei Lei Wang Ekvall
          Philip E. Strok
          Smiley Wang-Ekvall, LLP
          3200 Park Center Drive, Suite 250
          Costa Mesa, CA 92626
          lekvall@swelawfirm.com
          pstrok@swelawfirm.com

          To ELL:

          David R. Lira
          Engstrom, Lipscomb & Lack
          10100 Santa Monica Boulevard, 12th Floor
          Los Angeles, CA 90067
          ddlira@elllaw.com

          To J&H:

          Thomas J. Johnson
          Johnston & Hutchinson, LLP
          350 S. Grand Avenue, Suite 2220
          Los Angeles, CA 90071
          tjj@johnstonhutchinson.com

          To PDLR:

          Anthony De Los Reyes
          Pocrass & De Los Reyes LLP
          1875 Century Park East, Suite 1750
          Los Angeles, CA 90067
          tony@procrass.com




          2855406.5                              7


                                                                      EXHIBIT "1," PAGE 17
Case 2:20-bk-21022-BR    Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40          Desc
                         Main Document     Page 19 of 34
         IN WITNESS WHEREOF, the Parties hereto hereby execute this Settlement Agreement
 as of the date of final signature below.

                 16 2021
 DATED: February ___,




                                            ELISSA D. MILLER, solely in her capacity as
                                            Chapter 7 Trustee of the Estate

 DATED: February ___, 2021            ENGSTROM, LIPSCOMB & LACK



                                      By:
                                            DAVID R. LIRA


 DATED: February ___, 2021            JOHNSTON & HUTCHINSON, LLP



                                      By:
                                            THOMAS J. JOHNSTON


 DATED: February ___, 2021            POCRASS & DE LOS REYES, LLP



                                      By:
                                            ANTHONY DE LOS REYES




       2855406.5                            8




                                                                          EXHIBIT "1," PAGE 18
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 20 of 34




                                                                  EXHIBIT "1," PAGE 19
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 21 of 34




                                                                  EXHIBIT "1," PAGE 20
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 22 of 34




                        EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                             Main Document     Page 23 of 34


                                     SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (“Agreement”) is entered into by and between
 ELISSA D. MILLER, solely in her capacity as trustee of the estate of Girardi Keese (the
 “Debtor”), ENGSTROM, LIPSCOMB & LACK ("ELL”), JOHNSTON & HUTCHISON, LLP
 ("J&H"), and POCRASS DE LOS REYES ("PDLR"). The Trustee, ELL, J&H, and PDLR may
 hereinafter be referred to individually as a “Party” and collectively as the “Parties.”

                                                RECITALS

         A.      On December 18, 2020 (the "Petition Date"), an involuntary chapter 7 bankruptcy
 petition was filed against the Girardi Keese (the "Debtor") commencing Case No. 2:20-bk-
 21022-BR in the U.S. Bankruptcy Court for the Central District of California (“Bankruptcy
 Court") . The Order for Relief was entered on January 13, 2021, and the Trustee was appointed
 and accepted her appointment.

         B.      Prior to the Petition Date, PDLR commenced an action in the Riverside County
 Superior Court on behalf of plaintiffs Larry Thompson and Carolyn Thompson (collectively,
 "Plaintiff") entitled Thompson v. Troy Lee Designs, LLC, Case No. RIC1810760 (the "Case").
 PDLR and the Plaintiff entered into an Attorney/Client Contingency Fee Agreement whereby
 PDLR would receive a percentage of the gross amount of any recovery obtained after the filing
 of the complaint (the "Contingency Fee").

        C.      In November 2018, PDLR associated the Debtor to act as lead counsel to
 prosecute the Case. PDLR and the Debtor agreed to a 40/60 split of the Contingency Fee, with
 PDLR receiving 40% and the Debtor receiving 60%. The Debtor was to advance all costs.

        D.      David R. Lira ("Lira") was the attorney primarily responsible at the Debtor for
 prosecuting the Case on the Plaintiff's behalf. In June of 2020, Lira left the Debtor and joined
 J&H. Plaintiff elected to have Lira and his new firm represent her.

         E.      After leaving the Debtor, Lira joined J&H. On June 17, 2020, the Debtor
 substituted out and J&H substituted in as counsel of record in the Case.

       F.     In December 2020, Lira joined ELL, and J&H and Lira entered into a separation
 agreement which sets out the terms of Lira's separation. J&H has waived any rights to
 compensation on account of the Case.

         G.      On July 8, 2020, the Debtor filed a Notice of Lien for Attorneys' Fees and Costs
 asserting a lien against any recovery in the Case based on principles of quantum meruit and for
 any costs expended by the Debtor (the "Debtor's Lien").

         H.     In December 2020, ELL settled the Case pursuant to a confidential settlement
 agreement. Based on the confidential settlement amount, the Contingency Fee is $600,000.00, to
 be split $240,000.00 to PDLR (40%) and $360,000.00 to ELL (60%).



        2855956.2                                 1


                                                                                    EXHIBIT "2," PAGE 21
Case 2:20-bk-21022-BR         Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                              Main Document     Page 24 of 34


        I.      The Trustee and ELL have reached an agreement with respect to the release of the
 Debtor's Lien and the allocation of ELL's portion of the Contingency Fee and for the
 reimbursement costs.

        NOW THEREFORE, in consideration of the foregoing recitals and the mutual covenants,
 conditions, promises, and agreements contained herein, and for other good and valuable
 consideration, the receipt of which is hereby acknowledged, the Parties agree as follows:

                                    ARTICLE 1
                        APPROVAL ORDER AND BINDING EFFECT

          1.1. Binding Effect. This Agreement shall become effective and binding only upon
 entry by the Bankruptcy Court of a final order approving the Agreement (the "Approval Order").
 The Approval Order is "final" after it is entered unless an appeal is timely filed and a stay
 pending appeal is obtained. In the event of a timely-filed appeal and stay, the order shall become
 final if and when the appeal is resolved in favor of the Trustee. In the event the stay pending
 appeal is lifted prior to the resolution of the appeal, the order shall become final upon the lifting
 of the stay pending appeal. The "Effective Date" of this Agreement shall be the first business
 day after the Approval Order becomes final.

         1.2. Court Approval. Upon execution of this Agreement by the Parties, the Trustee
 will promptly file a motion to approve this Agreement with the Bankruptcy Court. The Trustee
 shall use her best efforts to obtain the Bankruptcy Court's approval of the motion and this
 Agreement, and the Parties shall cooperate in this regard and in defending against an appeal of
 the Court's approval of the Motion.

        1.3. Termination of Agreement. In the event that this Agreement is not approved by
 the Bankruptcy Court with a final Approval Order, with the exception of Article I of this
 Agreement, this Agreement shall become null and void and of no force or effect.

                                        ARTICLE 2
                                   TERMS OF SETTLEMENT

        2.1. Allocation of ELL's Share of the Contingency Fee. ELL's share of the
 Contingency Fee shall be allocated $126,000.00 to the Trustee (35%), on behalf of the Estate,
 and $234,000.00 (65%) to ELL.

         2.2. Reimbursement of Costs. The Estate will receive $48,885.68 as reimbursement
 for costs advanced in connection with the Case. ELL will receive $21,411.25 as reimbursement
 for costs advanced in the Case.

        2.3. Withdrawal of Lien. The Debtor's Lien shall be deemed released concurrently
 with the Trustee's receipt in good certified funds of the fees allocated to the Estate in the amount
 of $126,000.00 and reimbursement of costs to the Estate in the amount of $48,885.68, for a total
 sum of $174,885.68.



        2855956.2                                 2


                                                                                     EXHIBIT "2," PAGE 22
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 25 of 34


                                    ARTICLE 3
                          REPRESENTATIONS AND WARRANTIES

        3.1. No Undisclosed Inducements. The Parties represent that they have entered into
 this Agreement in reliance on their own investigation and that no representations, warranties, or
 promises other than those set forth in this Agreement were made by the Parties or their agents,
 employees, or counsel to induce either Party to enter into this Agreement.

         3.2. Representation by Counsel. Each Party represents that he or she has obtained
 independent legal advice with respect to this Agreement, the subject matter of this Agreement,
 the facts referred to above, and any rights or asserted rights arising therefrom. The Parties
 acknowledge that they are executing this Agreement voluntarily, without any duress or undue
 influence.

         3.3. Authority to Execute Agreement. The Parties warrant and represent that they
 are authorized to execute this Agreement on behalf of the respective parties and in their
 respective capacities as indicated below, provided however that the Trustee’s execution of this
 Agreement is specifically subject to the approval of the Bankruptcy Court as provided for herein.

                                          ARTICLE 4
                                      RELEASE OF CLAIMS

         4.1. Release of Claims by the Trustee. Except as otherwise provided in this
 Agreement, and effective only upon (a) approval of the Agreement by the Bankruptcy Court, and
 (b) receipt of the Estate's allocation of the Contingency Fee and reimbursement of agreed-upon
 costs, the Trustee, for and on behalf of the Estate and her successors (collectively, the "Releasing
 Parties") shall release and discharge ELL from any and all claims, demands, controversies,
 actions, causes of action, suits, proceedings, obligations, liabilities, fines, penalties, costs,
 expenses, attorneys' fees, and damages of whatsoever character, nature, or kind, in law or in
 equity, whether known or unknown, fixed or contingent, and liquidated or unliquidated, relating
 to the Case.

         4.2. Release of Claims by ELL. Except as otherwise provided in this Agreement,
 ELL, for itself and its successors, assigns, grantees, and affiliates (collectively, "ELL's Releasing
 Parties"), shall release and discharge any and all claims or interests which ELL's Releasing
 Parties may now own or hold, or may have previously owned or held, or may in the future own
 or hold, against the Trustee and the Estate and their respective agents, attorneys, and employees
 from any and all claims, demands, controversies, actions, causes of action, suits, proceedings,
 obligations, liabilities, fines, penalties, costs, expenses, attorneys' fees, and damages of
 whatsoever character, nature, or kind, in law or in equity, whether known or unknown, fixed or
 contingent, and liquidated or unliquidated, which relate to the Case.

         4.3. Release of Claims by J&H and PDLR. Except as otherwise provided in this
 Agreement, J&H and PDLR, for themselves and their successors, assigns, grantees, and affiliates
 (collectively, the "Other Releasing Parties"), shall release and discharge any and all claims or
 interests which the Other Releasing Parties may now own or hold, or may have previously
 owned or held, or may in the future own or hold, against the Trustee and the Estate, and their

        2855956.2                                  3


                                                                                     EXHIBIT "2," PAGE 23
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 26 of 34


 respective agents, attorneys, and employees from any and all claims, demands, controversies,
 actions, causes of action, suits, proceedings, obligations, liabilities, fines, penalties, costs,
 expenses, attorneys' fees, and damages of whatsoever character, nature, or kind, in law or in
 equity, whether known or unknown, fixed or contingent, and liquidated or unliquidated, which
 relate to the Case.

        4.4.    Waiver of Section 1542. The Parties recognize, acknowledge, and waive the
 provisions of California Civil Code Section 1542 which provides:

                A general release does not extend to claims that the creditor or releasing
        party does not know or suspect to exist in his or her favor at the time of executing
        the release and that, if known by him or her, would have materially affected his or
        her settlement with the debtor or released party.

                In waiving the provisions of Section 1542 of the California Civil Code, the
        Parties acknowledge that they may hereafter discover facts in addition to or
        different than those which it now believes to be true with respect to the matters
        each has respectively released herein, but agree that they have taken that
        possibility into account in reaching this settlement, and the respective releases
        given herein shall remain in effect as full and complete releases notwithstanding
        the discovery or existence of such additional or different facts, as to which the
        Parties expressly assume the risk.

                                        ARTICLE 5
                                    GENERAL PROVISIONS

         5.1. Integration. This Agreement sets forth the entire agreement between the Parties
 with regard to the subject matter hereof and no change, modification, amendment, termination or
 discharge of this Agreement shall be binding unless made in writing and executed by each of the
 parties. All agreements, covenants, representations and warranties, express or implied, oral and
 written, of the parties with regard to the subject matter hereof, are contained in this Agreement
 and the documents referred to herein or implementing the provisions hereof. No other
 agreements, covenants, representations or warranties, express or implied, oral or written, have
 been made by any party to another party with respect to the subject matter of this Agreement.
 All prior and contemporaneous conversations, negotiations, possible and alleged agreements and
 representations, covenants and warranties with respect to the subject matter hereof are waived,
 merged herein, and superseded hereby and thereby.

         5.2. No Third-Party Beneficiaries. This Agreement is not for the benefit of any
 person who is not a party signatory to this Agreement or who is not specifically named as a
 beneficiary in this Agreement, and the provisions of this Agreement are not intended to affect the
 rights of any party or non-party against any person or entity who is not a party signatory to this
 Agreement or who is not specifically named as a beneficiary in this Agreement.

        5.3. Attorneys' Fees. With respect to any suit or proceeding involving the
 enforcement of this Agreement, including, but not limited to, instituting any action or proceeding

        2855956.2                                 4


                                                                                    EXHIBIT "2," PAGE 24
Case 2:20-bk-21022-BR        Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                  Desc
                             Main Document     Page 27 of 34


 to enforce any provisions of this Agreement, to prevent a breach of this Agreement, for damages
 by reason of any alleged breach of any provisions of this Agreement, or for a declaration of a
 Party's rights or obligations under this Agreement, the ultimate prevailing Party shall be entitled
 to recover from the losing Party or Parties, in addition to such other relief as may be granted,
 his/her reasonable attorneys' fees (other than the attorneys’ fees and costs to prepare this
 Agreement and seek Bankruptcy Court approval of this Agreement).

        5.4.    Survival. It is expressly understood and agreed by each of the Parties that
 nothing provided for in this Agreement is intended to nor does it release any claims arising out of
 breach of this Agreement, or any representations contained herein or made in connection
 herewith. All representations, warranties and covenants herein shall survive the execution of this
 Agreement.

         5.5. Further Documentation. Following the date hereof, the parties must take such
 action and execute and deliver such further documents as may be reasonably necessary or
 appropriate to effectuate the intention of this Agreement.

        5.6. Governing Law. This Agreement and the rights and obligations of the parties
 hereunder shall be construed, interpreted and enforced in accordance with the laws of the State of
 California.

        5.7.    Jurisdiction. In the event a dispute arises under this Agreement, the Bankruptcy
 Court shall have exclusive jurisdiction to interpret and enforce this Agreement.

         5.8. Interpretation. This Agreement shall be treated as jointly drafted and will not be
 construed against any Party as drafter. Furthermore, in the event of any ambiguity in or dispute
 regarding the interpretation of this Agreement, the interpretation will not be resolved by any rule
 of interpretation providing for interpretation against the Party who causes the uncertainty to exist
 or against the draftsperson.

         5.9.   Meaning of Pronouns and Effect of Headings. As used in the Agreement and
 attached exhibits, the masculine, feminine and/or neuter gender, in the singular or plural, shall be
 deemed to include the others whenever the text so requires. The captions and paragraph
 headings in the Agreement are inserted solely for convenience or reference and shall not restrict,
 limit or otherwise affect the meaning of the Agreement.

         5.10. Counterparts and Electronic Signatures. This Agreement may be executed in
 multiple counterpart copies, each of which shall be deemed an original, but all of which together
 shall constitute one agreement. A signature sent and received by facsimile or other electronic
 means shall constitute an original signature for purposes of this Agreement. An electronic
 signature shall constitute an original signature for purposes of this Agreement.

         5.11. Severability. In the event that any covenant, condition or other provision
 contained in this Agreement is held to be invalid, void or illegal by any court of competent
 jurisdiction, the same shall be deemed severable from the remainder of this Agreement and shall
 in no way affect, impair or invalidate any other covenant, condition or other provision contained
 herein, so long as such severance does not materially affect the consideration given or received
 herein or the general intent hereof. If such condition, covenant or other provision shall be
        2855956.2                                 5


                                                                                    EXHIBIT "2," PAGE 25
Case 2:20-bk-21022-BR         Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                 Desc
                              Main Document     Page 28 of 34


 deemed invalid due to its scope or breadth, such covenant, condition or other provision shall be
 deemed valid to the extent that the scope or breadth is permitted by law.

         5.12. Waiver. No breach of any provision herein can be waived unless in writing.
 Waiver of any one breach of any provision hereof shall not be deemed to be a waiver of any
 other breach of the same or any other provision hereof. No failure or delay on the part of any
 Party to exercise any right hereunder, nor any other indulgence of such Party, shall operate as a
 waiver of any other rights hereunder, nor shall any single exercise by any Party of any right
 hereunder preclude any other or further exercise thereof. The rights and remedies herein
 provided are cumulative and not exclusive of any right or remedies provided by law.

         5.13. Binding on Successors. This Agreement shall be binding upon and inure to the
 benefit of the successors, assigns, heirs, executors, administrators, etc. of each of the Parties,
 including but not limited to any successor trustee and the Debtor after the case is dismissed or
 closed.

        5.14. No Assignments or Delegation of Rights. Neither Party hereto has assigned or
 delegated any rights to any other party or person any of the rights or interests related to any claim
 which may be subject to the terms of this Agreement.

       5.15. Further Assurances. The Parties shall take all further acts and sign all further
 documents necessary or convenient to effectuate the purpose of this Agreement.

         5.16. Full Authority to Sign Agreement. Any individual signing on behalf of any
 Party hereto expressly represents and warrants to each other Party that he or she has full
 authority to do so and to bind such Party hereto and, in the case of the Trustee, to bind the Estate,
 subject only to approval of the Bankruptcy Court.

        5.17. Parties to Bear Own Costs. Each party shall be responsible for the payment of
 its own costs, attorneys’ fees, and all other expenses in connection with negotiation, preparation,
 execution, and approval of this Agreement.

         5.18. Recitals Acknowledged. The Recitals are true and correct to the best of the
 Parties’ knowledge, and hereby adopted by the Parties.

         5.19. Notices. Any notice by any Party to any other Party may be made by e-mail and
 delivered to the other Party at the address below until written notice of a different email address
 is given by the Party. Any payments to be made pursuant to this Agreement shall be deemed
 made only upon actual receipt.




        2855956.2                                 6


                                                                                     EXHIBIT "2," PAGE 26
Case 2:20-bk-21022-BR       Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                            Main Document     Page 29 of 34


          To the Trustee:

          Elissa D. Miller, Bankruptcy Trustee for Girardi Keese
          c/o SulmeyerKupetz
          333 S Grand Avenue, Suite 3400
          Los Angeles, CA 90071
          emiller@sulmeyerlaw.com

          with copies to:

          Lei Lei Wang Ekvall
          Philip E. Strok
          Smiley Wang-Ekvall, LLP
          3200 Park Center Drive, Suite 250
          Costa Mesa, CA 92626
          lekvall@swelawfirm.com
          pstrok@swelawfirm.com

          To ELL:

          David R. Lira
          Engstrom, Lipscomb & Lack
          10100 Santa Monica Boulevard, 12th Floor
          Los Angeles, CA 90067
          ddlira@elllaw.com

          To J&H:

          Thomas J. Johnson
          Johnston & Hutchinson, LLP
          350 S. Grand Avenue, Suite 2220
          Los Angeles, CA 90071
          tjj@johnstonhutchinson.com

          To PDLR:

          Anthony De Los Reyes
          Pocrass & De Los Reyes LLP
          1875 Century Park East, Suite 1750
          Los Angeles, CA 90067
          tony@procrass.com




          2855956.2                              7


                                                                      EXHIBIT "2," PAGE 27
Case 2:20-bk-21022-BR    Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40          Desc
                         Main Document     Page 30 of 34
         IN WITNESS WHEREOF, the Parties hereto hereby execute this Settlement Agreement
 as of the date of final signature below.

                  16 2021
 DATED: February ___,




                                            ELISSA D. MILLER, solely in her capacity as
                                            Chapter 7 Trustee of the Estate

 DATED: February ___, 2021            ENGSTROM, LIPSCOMB & LACK



                                      By:
                                            DAVID R. LIRA


 DATED: February ___, 2021            JOHNSTON & HUTCHINSON, LLP



                                      By:
                                            THOMAS J. JOHNSTON


 DATED: February ___, 2021            POCRASS & DE LOS REYES, LLP



                                      By:
                                            ANTHONY DE LOS REYES




       2855956.2                            8




                                                                          EXHIBIT "2," PAGE 28
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 31 of 34




                                                                  EXHIBIT "2," PAGE 29
Case 2:20-bk-21022-BR   Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40   Desc
                        Main Document     Page 32 of 34




                                                                  EXHIBIT "2," PAGE 30
       Case 2:20-bk-21022-BR                      Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                                       Desc
                                                  Main Document     Page 33 of 34



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER APPROVING COMPROMISE
WITH ENGSTROM, LIPSCOMB & LACK REGARDING DISTRIBUTION OF SETTLEMENT FUNDS PURSUANT TO
FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019; MEMORANDUM OF POINTS AND AUTHORITIES;
DECLARATION OF ELISSA D. MILLER IN SUPPORT will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 17, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 17, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell                                                   David R. Lira
U.S. Bankruptcy Court                                                         Engstrom, Lipscomb & Lack
Roybal Federal Building                                                       10100 Santa Monica Blvd., 12th Floor
255 E. Temple Street, Suite 1660                                              Los Angeles, Ca 90067
Los Angeles, CA 90012                                                         Ddllira@Elllaw.Com
                                                                              Via Mail and E-Mail


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 17, 2021                         Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 196 Filed 02/17/21 Entered 02/17/21 09:29:40                                       Desc
                                                  Main Document     Page 34 of 34




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
